Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the claims of the plaintiffs were sustained as follows: (1) Bak hop, lotus nuts, sui sit, yuk chuk, wai san, sar sum, lo hon qua, mok qua, and yuen yuk assessed at 35 percent ad valorem under paragraph 775 and 752, or at 50 percent under paragraph 774 as vegetables or fruits, prepared, or at 10 percent under paragraph 34 as drugs, advanced, stipulated to be the same as the merchandise passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), were held entitled to free entry under paragraph 1669 as crude drugs; (2) a portion of the merchandise, namely 2.2 percent thereof by weight, assessed as milled rice at 2}i cents per pound under paragraph 727, similar to that the subject of Abstract 48704, was held dutiable at five-eighths of 1 cent per pound under said paragraph as broken rice; (3) lily buds classified as vegetables in their natural state under paragraph 774, similar to those involved in Abstract 29022, were held dutiable at 35 percent under paragraph 775 as vegetables, prepared or preserved; and (4) fungus assessed at 50 percent under paragraph 774 as vegetables in their *251natural state similar to those involved in Quong Yu Wo v. United States (68 Treas. Dec. 669, T. D. 48003) was held dutiable at 35 percent under paragraph 775 as vegetables, prepared or preserved.